Citation Nr: 0422109	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  02-22 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for status post right thumb 
injury.


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1992 to August 
1999.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia, which denied entitlement to the 
benefit currently sought on appeal.

The Board notes that the veteran filed a notice of 
disagreement with the RO for three additional claims for 
service connection (left knee; lumbosacral strain; 
sinusitis); however, the veteran did not file a substantive 
appeal, VA Form 9 or equivalent, for these claims.  
Therefore, these issues are not before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds after having carefully reviewed the record 
that the requirements of the Veteran's Claims Assistance Act 
of 2000 (VCAA) have not been satisfied.  Under the VCAA, 
where there is an injury in service and a current disability, 
and there is evidence and information of record indicating 
that the disability may be associated with the injury in 
service, a medical examination is required.  38 U.S.C. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2003).  In 
this case, the record contains evidence of an in-service 
injury to the right thumb, a current right thumb disorder 
diagnosed as interphalangeal dorsal clicking, and statements 
by the veteran indicating a possible link.  The record 
reflects that the veteran has not undergone an examination 
for her right thumb disorder.  One must be afforded her.

Accordingly, this matter is remanded to the RO via the 
Appeals Management Center in Washington, D.C. for the 
following:

1.  The RO should request the veteran to 
"provide any evidence in [her] possession 
that pertains to the claim."  See 38 C.F.R. 
§ 3.159(b).

2.  The veteran should then be afforded VA 
examination to determine the nature and 
probable etiology of any right thumb 
disability diagnosed.  All testing deemed 
necessary by the examiner should be performed 
and the results reported in detail.  The 
claims folder must be available for review by 
the examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.  On the basis of 
the current examination findings and 
information contained in the claims file, the 
examiner is requested to render an opinion 
whether is at least as likely as not 
(probability of fifty percent or more) that 
any right thumb disability diagnosed is 
related to the injury during the veteran's 
military service.  The examiner should 
explain the rationale for any opinion 
expressed.

3.  Following any additional development 
deemed appropriate by the RO, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case, containing notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues on appeal.  
An appropriate period of time should be 
allowed for response.


The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



